In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo

                                        No. 07-13-00141-CR


                             IN RE: CHRISTOPHER C. BRANTLEY


                         Original Proceeding Arising Out Of Proceedings
                      Before The 140th District Court Of Lubbock County;
                     No. 2013-437,916; Honorable Jim Bob Darnell, Presiding

                                           May 20, 2013

                                MEMORANDUM OPINION
                      Before CAMPBELL and HANCOCK and PIRTLE, JJ.


        Christopher C. Brantley, proceeding pro se, has filed an application for a writ of

habeas corpus. He has been confined in the Lubbock County Jail since December 28,

2012, 1 and asserts he is being restrained in his liberty pending criminal charges. By his

cover letter to the application, he indicates he has also filed this application for habeas

corpus relief in the 140th District Court of Lubbock County. We dismiss this proceeding

for want of jurisdiction.



1
 According to the petition, Brantley was tried for possession of a controlled substance with intent to
deliver in trial court cause number 2011-433,301. That proceeding “resulted in a busted jury” and he has
been re-indicted under cause number 2013-437,916
        The Texas Constitution provides that courts of appeals shall “have original or

appellate jurisdiction, under such restrictions and regulations as may be prescribed by

law.”   See TEX. CONST. art. V, § 6.      Pursuant to this constitutional directive, the

Legislature established the authority of courts of appeals to issue writs. See TEX. GOV’T

CODE ANN. § 22.221 (WEST 2004). This Court may issue a writ of habeas corpus when

it appears that the restraint of liberty is by virtue of an order, process, or commitment

issued by a court or judge because of the violation of an order, judgment, or decree

previously made, rendered, or entered by the court or judge in a civil case. See Id. at §

22.221(d). See also Watson v. State, 96 S.W.3d 497, 500 (Tex.App.—Amarillo 2002,

pet. ref’d).   In criminal cases, this Court does not have original habeas corpus

jurisdiction. See TEX. CODE CRIM. PROC. ANN. art. 11.05 (W EST 2005). See also Ex

parte Hawkins, 885 S.W.2d 586, 588 (Tex.App.—El Paso 1994, orig. proceeding).


        Consequently, Brantley’s application for writ of habeas corpus is dismissed for

want of jurisdiction.


                                               Patrick A. Pirtle
                                                Justice



Do not publish.




                                           2